NOT DESIGNATED FOR PUBLICATION

                                               No. 120,348

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                           STATE OF KANSAS,
                                               Appellee,

                                                      v.

                                        CORNELIUS V. YOUNG,
                                            Appellant.


                                    MEMORANDUM OPINION

        Appeal from Sedgwick District Court; BRUCE C. BROWN, judge. Opinion filed May 8, 2020.
Reversed and remanded with directions.


        Christina M. Kerls, of Kansas Appellate Defender Office, for appellant.


        Atticus Disney, legal intern, Julie A. Koon, assistant district attorney, Marc Bennett, district
attorney, and Derek Schmidt, attorney general, for appellee.


Before STANDRIDGE, P.J., ATCHESON, J., and BURGESS, S.J.


        PER CURIAM: In this appeal, Defendant Cornelius V. Young has challenged the
propriety of the Sedgwick County District Court's order revoking his probation and
directing him to serve underlying prison sentences for robbery and aggravated assault and
a jail sentence for possession of marijuana. Based on the Kansas Supreme Court's recent
decision in State v. Coleman, 311 Kan. ___, 460 P.3d 828 (2020), we reverse the
probation revocation and remand to the district court for a new hearing.




                                                      1
       The record on appeal shows: (1) Young committed the crimes of conviction on or
about October 18, 2015; (2) the district court granted Young a dispositional departure to
probation in sentencing him on November 1, 2016; and (3) the district court revoked
Young's probation on September 24, 2018, without imposing an intermediate sanction
based on K.S.A. 2018 Supp. 22-3716(c)(9)(B). Under K.S.A. 2018 Supp. 22-
3716(c)(9)(B), a district court may revoke a defendant's probation for any violation if the
defendant received a dispositional departure from a presumptive prison sentence to
probation. That statutory ground for revocation went into effect on July 1, 2017.


       In Coleman, the court held K.S.A. 2017 Supp. 22-3716(c)(9)(B) may only be
applied to defendants whose crimes of conviction occurred on or after July 1, 2017. 460
P.3d 832 (2020). We issued a show cause order on April 14, 2020, requesting the parties
address the impact of Coleman on this case, since they obviously could not have done so
in their briefing filed months ago. Both parties have responded to our order, and we
appreciate their thoughtful positions.


       Where, as here, a defendant admits violating the conditions of probation, the
district court exercises its discretion in determining whether to continue the probation or
to revoke and require the defendant to serve the underlying prison sentence. Judicial
discretion has been abused if a decision is arbitrary, fanciful, or wholly unreasonable or
rests on a substantive error of law or a material mistake of fact. State v. Cameron, 300
Kan. 384, 391, 329 P.3d 1158 (2014).


       We have no reason to belabor the point or to extend this decision. Given the
holding in Coleman, the district court made a material legal error in revoking Young's
probation based on K.S.A. 2018 Supp. 22-3716(c)(9)(B), and that amounts to an abuse of
discretion. We recognize, of course, the district court could not have anticipated the
Kansas Supreme Court's ruling when it revoked Young's probation. But that lack of


                                             2
clairvoyance does not erase or excuse the legal error. We, therefore, reverse the
revocation of Young's probation and remand to the district court for a new hearing.


       Reversed and remanded with directions.




                                             3